Case 1:19-md-02875-RBK-JS Document 432 Filed 05/18/20 Page 1 of 3 PageID: 6758




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE



  IN RE: VALSARTAN N-                        Civil No. 19-2875 (RBK/JS)
  NITROSODIMETHYLAMINE (NDMA),
  LOSARTAN, AND IRBESARTAN
  PRODUCTS LIABILITY LITIGATION




                                 O R D E R

      The Court having held a conference call with the parties on

 May 13, 2020; and this Order intending to confirm the Court’s

 rulings; and accordingly,

      IT IS HEREBY ORDERED, this 18th day of May 2020, as follows:

      1)    The Court approves the schedule agreed to by the parties

 for the three (3) motions to dismiss to be filed. The motions shall

 be filed by July 17, 2020; Opposition Briefs by September 18, 2020;

 and Reply Briefs by October 16, 2020. The three (3) Opening and

 Opposition Briefs are limited to a total of 120 pages. One Opening

 and Opposition Brief shall not exceed 60 pages. A second Opening

 and Opposition Brief shall not exceed 40 pages. Reply Briefs are

 limited to a total of 80 pages.

      2)    The Court approves the parties’ proposed change to the

 briefing schedule for the downstream defendants’ “macro” discovery

 disputes. Defendants’ briefs to be served by June 22, 2020. Oral
Case 1:19-md-02875-RBK-JS Document 432 Filed 05/18/20 Page 2 of 3 PageID: 6759



 argument will be held on June 24, 2020.

      3)    Defendants are granted leave to file a motion addressed

 to the agreed upon search terms by May 20, 2020. Plaintiffs shall

 respond by June 10, 2020. Defendants may reply by June 15, 2020.

 The Court expects to conduct oral argument during the scheduled

 June 17, 2020 conference call. The Court has already made it clear

 that defendants’ motion does not stay the July 15, 2020 deadline

 for defendants to start their rolling ESI/document production. See

 Doc. No. 416.

      4)     At a minimum, the following issues will be addressed

 during the May 27, 2020 status conference: (1) firm dates for

 Hetero and Aurobindo to produce all core discovery and Ordering

 the relevant dates for their responsive discovery; (2) finalize

 manufacturing defendants’ Fact Sheets; (3) disputes regarding

 plaintiffs’     prioritization    of       ESI/document   production;   (4)

 proposed change to plaintiffs’ leadership structure; and (5) oral

 argument regarding defendants’ search term motion.

      5)    The scheduled May 27, 2020 monthly status conference is

 changed to a phone conference. The conference with Magistrate Judge

 Schneider will start at 11:00 a.m. (ETD). The general status

 conference will start at 2:00 p.m. (ETD). The call-in and access

 numbers are 1-888-684-8852, access number 3436790#.

      6)    The Court will hold a phone status conference with the

 parties on June 17, 2020 at 4:00 p.m. (ETD). The parties should


                                        2
Case 1:19-md-02875-RBK-JS Document 432 Filed 05/18/20 Page 3 of 3 PageID: 6760



 use the same call-in and access number stated in Paragraph 5. The

 monthly in-person conference is scheduled on June 24, 2020 at 10:00

 a.m. and 2:00 p.m. (ETD).

                                    s/ Joel Schneider
                                    JOEL SCHNEIDER
                                    United States Magistrate Judge




                                      3
